Citation Nr: 1233692	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  96-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for multiple-joint arthritis, claimed as secondary to service-connected duodenal ulcer disease. 


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had active military service from June 1952 to May 1956. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2000 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for multiple-joint arthritis as secondary to the Veteran's service-connected duodenal ulcer disease.  The Veteran filed a notice of disagreement (NOD) in January 2001.  The RO issued a statement of the case (SOC) in February 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ) later that month. 

In May 2004, the Board remanded the claim on appeal to the RO for additional development.  After completing the requested actions, the RO continued to deny the claim, as reflected in an October 2004 supplemental SOC (SSOC), and returned this matter to the Board. 

In March 2005, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After completing some of the requested actions, the AMC continued to deny the claim, as reflected in the January 2006 SSOC, and returned this matter to the Board.

In August 2006, the Board, again, remanded the claim to the RO, via the AMC, for additional development.  After completing some of the requested actions, the AMC continued to deny the claim, as reflected in the December 2008 SSOC, and returned this matter to the Board.

In April 2009, the Board, again, remanded the claim to the RO, via the AMC, for additional development.  After completing the requested actions, the AMC continued to den  the claim, as reflected in the December 2009 SSOC, and returned this matter to the Board for further appellate consideration. 

In April 2010, the Board denied service connection for multiple-joint arthritis, claimed as secondary to service-connected duodenal ulcer disease.  The Board also denied service connection for hypertension, and remanded to the RO, via the AMC, the matter of a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  

Subsequently, the Veteran appealed that portion of the April 2010 decision in which the Board denied service connection for multiple-joint arthritis, claimed as secondary to service-connected duodenal ulcer disease, to the United States Court of Appeals for Veterans Claims (Court).  The issues of entitlement to service connection for hypertension and to a TDIU were not appealed to the Court and are not part of this appeal.  In a February 2012 Memorandum Decision, the Court vacated the Board's decision and remanded this matter to the Board for further proceedings consistent with the Memorandum Decision. 
This appeal has been advanced on the Board's docket, pursuant to 38 C.F.R. 8 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c (2011).

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the appellant when further action, on his part, is required. 


REMAND

In light of points raised in the Memorandum Decision, and review of the claims file, the Board finds that further RO action on the claim that was the subject of the appeal to the Court is warranted even though such will, regrettably, further delay an appellate decision on this matter.  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
It its decision, the Court found that the  Board erred in its analysis by failing to fully address whether the Veteran's arthritis was being aggravated by his inability to tolerate consistent usage of non steroidal anti-inflammatory drug (NSAID) medications due to his service-connected ulcer disorder.  

The Court pointed out that the report of a November 2005 VA examination notes a history of the Veteran having tried multiple anti inflammatory medications for his arthritis, but that due to his duodenal ulcer disease, he was unable to continue taking these types of medication, with multiple gastrointestinal (GI) bleeds in the past.  The examiner opined that the Veteran's multiple joint arthritis was aggravated by his ulcer disease due to his inability to take NSAIDS.  This was noted to result in functional limitations of his multiple arthritic conditions.  The examiner indicated that he had only a portion of the claims file for review.  

Later, a medical opinion was obtained in December 2008 with addendum in December 2009, based solely on records review.  The physician noted that , as the record then reflected that Veteran was currently being treating with NSAIDS, the Veteran's arthritis was neither being caused nor aggravated by his service-connected ulcer disease.  

The Court indicated that, considering the November 2005 medical opinion in the light most favorable to the Veteran, the examiner seemed to acknowledge aggravation.  Thus, the Court found that the remaining question which the Board did not address was whether increased pain (from his inability to take NSAIDS regularly) resulted in disability that is compensable as aggravation of a nonservice-connected condition.  The Court pointed out that aggravation in the context of secondary service connection means "any increase in disability."  See 38 C.F.R. § 3.310(a) (2011); Allen v. Brown , 7 Vet. App. at 445 (1995).  

Accordingly, the Court indicated that another examination is needed to ascertain the level of additional disability caused by the increased pain due to the Veteran's inability to manage his pain with long term NSAID use (due to their adverse effect on his service connected ulcer disorder).  The Court suggested that this would require some meticulous measurement and could entail measuring the limitation of motion in his affected joints, both with and without the use of NSAIDS, in light of his apparent ability to use NSAIDS on a short-term basis.  

Because the record still does not include adequate medical information  needed to ascertain the level of additional disability caused by the Veteran's inability to manage his pain with long-term NSAID use, the Board finds that current record is inadequate, and that  additional examination and opinion, based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale, is needed to resolve the claim on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim (as the original claim for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the VA examiner is complete, the RO should give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all pertinent evidence added to the claims file since the RO's last adjudication-to include evidence submitted directly to the Board.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran  provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all available records and/or responses have been associated with the claims file, or a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and examination report examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The RO should conduct range of motion testing of each portion of the Veteran's body affected by multiple joint arthritis, noting the point at which pain begins-with NSAIDS therapy, and without.  As the purpose of the testing is to gauge the impact of the regular use (or non-use) of  NSAIDS on the severity of the Veteran's multiple-joint arthritis, to ensure more accurate results, this testing should be accomplished over multiple visits, if necessary.  

Considering the testing results in light of the other evidence of record, including the Veteran's assertions, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's multiple joint arthritis is aggravated (i.e., worsened beyond natural progression) by the Veteran's inability to use NSAIDS on a regular basis due to his service-connected ulcer disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (expressed as additional motion loss, if possible).  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.  If medical literature is used to support any conclusion, a copy of such literature should be associated with the claims file.  

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.  

5.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for multiple-joint arthritis , claimed as secondary to service-connected duodenal ulcer disease, in light of all pertinent evidence and legal authority. 

7.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket. 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



